Title: To George Washington from John Jay, 30 January 1779
From: Jay, John
To: Washington, George


Sir,
Philadelphia 30th Jany 1779

On the 23d Inst., Congress passed two Acts, One relating to the Commissary of Prisoners, the other to the Director General; Copies of both are herewith enclosed.
Both your Excellency’s Letters of the 29 Inst., One covering an Extract of a Letter from Governor Clinton, the other, a Letter from General Du Portail, have been delivered to me—Whatever Acts they may become the Subjects of, shall be without delay communicated to You. I have the Honor to be With the greatest Respect & Esteem Your Excellencys most Obedt Servt
J: J.
